FIRST AMENDMENT TO
PURCHASE AND CONTRIBUTION AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND CONTRIBUTION AGREEMENT (this “Amendment”),
dated as of May 31, 2011, is entered into between FERRO CORPORATION (the
“Seller”) and FERRO FINANCE CORPORATION (the “Purchaser”).

RECITALS

1. The Purchaser and the Seller are parties to the Purchase and Contribution
Agreement, dated as of June 2, 2009 (as amended, supplemented or otherwise
modified through the date hereof, the “Purchase and Contribution Agreement”).

2. Each of the parties hereto desires to amend the Purchase and Contribution
Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition shall have the meanings set forth in the Purchase and Contribution
Agreement or in the Receivables Purchase Agreement (as defined in the Purchase
and Contribution Agreement).

2. Amendments to the Purchase and Contribution Agreement. The Purchase and
Contribution Agreement is hereby amended as follows:

(a) Section 2.02(c) of the Purchase and Contribution Agreement is amended by
inserting the following parenthetical at the end of clause (i) thereof:

(or, if requested by Seller, in consideration for causing the LC Bank to issue
one or more Letters of Credit on the terms and subject to the conditions set
forth in the Receivables Purchase Agreement)

(b) The following new Section is added to the Purchase and Contribution
Agreement immediately following Section 2.06 thereof:

SECTION 2.07. Letters of Credit. (a) Upon the request of the Collection Agent
(acting as agent for the Seller as described in subsection (b) below), and on
the terms and conditions for issuing Letters of Credit under the Receivables
Purchase Agreement (including any limitations therein on the amount of any such
issuance), the Purchaser agrees to cause the LC Bank to issue, on the Purchase
Dates specified by the Collection Agent (on behalf of the Seller), Letters of
Credit in favor of the beneficiaries specified by the Collection Agent (on
behalf of the Seller). The aggregate stated amount of the Letters of Credit
being issued on any Purchase Date on behalf of the Seller shall constitute a
credit against the aggregate Purchase Price payable by the Purchaser to the
Seller on such Purchase Date pursuant to Section 2.01(c). To the extent that the
aggregate stated amount of the Letters of Credit being issued on any Payment
Date exceeds the aggregate Purchase Price payable by the Purchaser to the Seller
on such Payment Date, such excess shall be deemed to be a reduction in the
outstanding principal balance of (and, to the extent necessary, the accrued but
unpaid interest on) the Deferred Purchase Price Note payable to the Seller. The
aggregate stated amount of Letters of Credit to be issued on any Payment Date
shall not exceed the sum of the aggregate Purchase Price payable on such Payment
Date to the Seller plus the aggregate outstanding principal balance of and
accrued but unpaid interest on the Deferred Purchase Price Note payable to the
Seller on such Payment Date. In the event that any such Letter of Credit issued
pursuant to this Section 2.07 (i) expires or is cancelled or otherwise
terminated with all or any portion of its stated amount undrawn, (ii) has its
stated amount decreased (for a reason other than a drawing having been made
thereunder) or (iii) the Purchaser’s Reimbursement Obligation in respect thereof
is reduced for any reason other than by virtue of a payment made in respect of a
drawing thereunder, then an amount equal to such undrawn amount or such
reduction, as the case may be, shall either be paid in cash to the Seller on the
next Purchase Date or, if the Purchaser does not then have cash available
therefor, shall be deemed to be added to the outstanding principal balance of
the Deferred Purchase Price Note issued to the Seller. Under no circumstances
shall the Seller (or any Affiliate thereof (other than the Purchaser)) have any
reimbursement or recourse obligations in respect of any Letter of Credit.

(b) The Seller appoints the Collection Agent as its agent (on which appointment
the Purchaser, the Agent, the LC Bank and the Purchaser may rely until the
Seller provides contrary written notice to all of such Persons) to act on the
Seller’s behalf to take all actions and to make all decisions in respect of the
issuance, amendment and administration of the Letters of Credit, including
requests for the issuance and extension of Letters of Credit and the allocation
of the stated amounts of Letters of Credit against the Purchase Price owed to
the Seller and against the Deferred Purchase Price Note issued to the Seller. In
the event that the Collection Agent requests a Letter of Credit hereunder, the
Collection Agent shall on a timely basis provide the Purchaser with such
information as is necessary for the Purchaser to obtain such Letter of Credit
from the LC Bank, and shall notify the Seller, the Purchaser and the
Administrator of the allocations described in the preceding sentence. Such
allocations shall be binding on the Purchaser and the Seller, absent manifest
error.

(c) The Seller agrees to be bound by the terms of each Letter of Credit
Application referenced in the Receivables Purchase Agreement and by the LC
Bank’s interpretations of any Letter of Credit issued for the Purchaser and by
the LC Bank’s written regulations and customary practices relating to letters of
credit, in each case subject to the terms and conditions set forth in the
Receivables Purchase Agreement.

(c) Section 4.01(f) of the Purchase and Contribution Agreement is hereby amended
to delete the year “2008” in the first and last sentences thereof and insert the
year “2010” in replacement thereof.

(d) Section 4.01(g) of the Purchase and Contribution Agreement is hereby amended
to delete the word “may” and insert the phrase “could reasonably be expected to”
in replacement thereof.

(e) Section 4.01(q) of the Purchase and Contribution Agreement is hereby amended
and restated in its entirety as follows:

“(q) The Seller has (i) timely filed all federal tax returns required to be
filed, (ii) timely filed all other material state and local tax returns (other
than with respect to such state and local tax returns for the tax year 2005,
which have been filed prior to the date hereof) and (iii) paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges, other than (A) any tax, assessment or governmental charge which is
being contested in good faith and by proper proceedings, and with respect to
which the obligation to pay such amount is adequately reserved against in
accordance with generally accepted accounting principles or (B) where the
failure to so file or pay could not reasonably be expected to have a Material
Adverse Effect. The Seller will also pay when due any taxes payable in
connection with the Receivables originated by it, exclusive of taxes on or
measured by income or gross receipts of Purchaser and its assigns.”

(f) The following new Section is added to the Purchase and Contribution
Agreement immediately following Section 4.01 thereof:

SECTION 4.02. Ordinary Course. Each of the Seller and Purchaser represents and
warrants as to itself that each remittance of Collections by the Seller to the
Purchaser under this Agreement will have been (i) in payment of a debt incurred
by the Seller in the ordinary course of business or financial affairs of the
Seller and the Purchaser and (ii) made in the ordinary course of business or
financial affairs of the Seller and the Purchaser.

(g) Section 5.01(g) of the Purchase and Contribution Agreement is hereby amended
to (i) add the following proviso at the end of the first sentence thereof: “;
provided, however, that so long as no Amortization Event or Potential
Amortization Event has occurred and is continuing, the Seller shall be required
to reimburse the Purchaser for the costs of only one (1) such examination and
visit per year” and (ii) delete the last sentence thereof.

(h) The second sentence of Section 5.01(i) of the Purchase and Contribution
Agreement is hereby amended to delete the word “immediately” and insert the word
“promptly” in replacement thereof.

(i) Section 5.01(k)(ii) is hereby amended by deleting the amount “$7,500,000”
and inserting the amount “$25,000,000” in replacement thereof.

(j) Section 5.01(p) is hereby amended to add the following phrase at the end of
the last sentence thereof: “if such revision to the calculation of “Discount”
would result in the Discount exceeding 1%”

3. Representations and Warranties. Each of the Seller and the Purchaser
represents and warrants that:

(a) Representations and Warranties. Immediately after giving effect to this
Amendment, each representation and warranty made by it in the Purchase and
Contribution Agreement and in the other Transaction Documents is true and
correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representation or warranty was true and correct as of
such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Purchase and Contribution Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on its part. This Amendment and the Purchase and Contribution Agreement, as
amended hereby, are such Person’s valid and legally binding obligations,
enforceable in accordance with its terms.

(c) No Default. Immediately after giving effect to this Amendment, no Event of
Termination or Incipient Event of Termination has occurred and is continuing.

In addition, each party hereto acknowledges that, on or about April 30, 2010,
Ferro Color & Glass Corporation merged with and into the Seller.

4. Effect of Amendment. All provisions of the Purchase and Contribution
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Purchase and Contribution Agreement (or in any other Transaction Document)
to the “Purchase and Contribution Agreement”, or to “hereof”, “herein” or words
of similar effect referring to the Purchase and Contribution Agreement, shall be
deemed to be references to the Purchase and Contribution Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Purchase and
Contribution Agreement other than as set forth herein.

5. Conditions Precedent to Effectiveness. This Amendment shall become effective
as of the date hereof upon receipt by the Agent of each of the following, each
in form and substance satisfactory to the Agent:

(a) counterparts of that certain Amended and Restated Receivables Purchase
Agreement, dated as of the date hereof, by and among the parties thereto,
together with evidence that each of the conditions precedent to effectiveness
set forth therein have been satisfied;

(b) counterparts of this Amendment duly executed by each of the parties hereto;
and

(c) such other documents, agreements, instruments, and opinions as the
Administrator may request in connection with this Amendment.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. Delivery by facsimile or email
of an executed signature page of this Amendment shall be effective as delivery
of an executed counterpart hereof.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law).

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Purchase and Contribution Agreement, any other Transaction
Document or any provision hereof or thereof.

[Signature pages follow.]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

FERRO CORPORATION,
as Seller

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


FERRO FINANCE CORPORATION,


as Purchaser

By: /s/ Robert A. Gage
Name: Robert A. Gage
Title: Assistant Treasurer


      ACKNOWLEDGED AND AGREED:
FERRO CORPORATION,
as Collection Agent

By:
  /s/ John T. Bingle
 
   



    Name: John T. Bingle

Title: Treasurer

